  Case 18-27186         Doc 34     Filed 01/24/19 Entered 01/24/19 12:43:48              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-27186
         MARIA E SCOTT

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/27/2018.

         2) The plan was confirmed on 12/03/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/17/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-27186        Doc 34      Filed 01/24/19 Entered 01/24/19 12:43:48                   Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                   $0.00
        Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                         $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $0.00
    Court Costs                                                          $0.00
    Trustee Expenses & Compensation                                      $0.00
    Other                                                                $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $0.00

Attorney fees paid and disclosed by debtor:                $700.00


Scheduled Creditors:
Creditor                                     Claim         Claim         Claim         Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed          Paid          Paid
AMERICAN EXPRESS               Unsecured           0.00           NA             NA            0.00        0.00
BANK OF AMERICA NA             Unsecured           0.00           NA             NA            0.00        0.00
BMW FINANCIAL SERVICES         Unsecured           0.00           NA             NA            0.00        0.00
BMW FINANCIAL SERVICES         Unsecured           0.00           NA             NA            0.00        0.00
BMW FINANCIAL SERVICES         Unsecured     23,239.00            NA             NA            0.00        0.00
BMW FINANCIAL SERVICES         Secured       16,950.00     38,186.89       38,186.89           0.00        0.00
BMW FINANCIAL SERVICES         Secured        2,152.00            NA             NA            0.00        0.00
CAPITAL ONE AUTO FINANCE       Secured        5,975.00     14,522.70       14,522.70           0.00        0.00
CAPITAL ONE AUTO FINANCE       Unsecured      8,347.00            NA             NA            0.00        0.00
CAPITAL ONE BANK USA           Unsecured         324.00           NA             NA            0.00        0.00
CAPITAL ONE BANK USA           Unsecured           0.00           NA             NA            0.00        0.00
CAPITAL ONE NA                 Unsecured          99.00           NA             NA            0.00        0.00
CITIBANK SD NA                 Unsecured         133.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      3,121.58       3,121.58       3,121.58           0.00        0.00
COMENITY CAPITAL BANK          Unsecured          90.00           NA             NA            0.00        0.00
COMENITY CAPITAL BANK          Unsecured           0.00           NA             NA            0.00        0.00
COMENITY CAPITAL BANK          Unsecured           0.00           NA             NA            0.00        0.00
CREDIT ONE BANK                Unsecured           0.00           NA             NA            0.00        0.00
DEPARTMENT STORES NATIONAL BA Unsecured            0.00           NA             NA            0.00        0.00
FINGERHUT                      Unsecured           0.00           NA             NA            0.00        0.00
FIRST PREMIER BANK             Unsecured           0.00           NA             NA            0.00        0.00
GENESIS FS CARD SERVICES       Unsecured         235.00           NA             NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured       1,514.00       1,514.55       1,514.55           0.00        0.00
NATIONSTAR MORTGAGE LLC        Secured       70,715.00     69,884.20       69,984.22           0.00        0.00
NATIONSTAR MORTGAGE LLC        Secured              NA         100.02         100.02           0.00        0.00
PNC                            Unsecured           0.00           NA             NA            0.00        0.00
QUANTUM3 GROUP LLC             Unsecured            NA          59.90          59.90           0.00        0.00
ROGERS & HOLLAND               Unsecured           0.00           NA             NA            0.00        0.00
SYNCHRONY BANK                 Unsecured           0.00           NA             NA            0.00        0.00
SYNCHRONY BANK                 Unsecured         364.00           NA             NA            0.00        0.00
US BANK NATIONAL ASSOCIATION Secured                NA            NA             NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 18-27186         Doc 34      Filed 01/24/19 Entered 01/24/19 12:43:48                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $69,984.22                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                           $14,522.70                $0.00            $0.00
       All Other Secured                                 $38,286.91                $0.00            $0.00
 TOTAL SECURED:                                         $122,793.83                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,696.03                $0.00            $0.00


Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                             $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/24/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
